United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 11-3579
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Asa Adams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                             Submitted: April 17, 2012
                              Filed: August 21, 2012
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Asa Adams entered a plea of guilty to one count of being an illegal drug user
in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2),
conditioned on his right to appeal the district court’s1 denial of his motion to suppress
evidence obtained from a search of his vehicle. For the reasons discussed below, we
affirm the denial of the motion to suppress.

       On the evening of October 27, 2010, two officers of the Waterloo, Iowa police
department observed a vehicle making an improper turn. The officers initiated a
traffic stop. During the stop, Adams, who was driving, and a passenger remained
seated inside the vehicle. The traffic stop was recorded by a camera located in the
officers’ squad car. The officers called dispatch to check on both men’s driver’s
licenses, and by about eight minutes into the traffic stop, they had learned that no
problems were discovered with the licenses and registrations. The two officers
huddled to discuss how to proceed. They discussed observing potential “blunts”2 and
a “bottle of booze” in a paper bag in the vehicle, although they did not believe the
bottle was open. One of the officers noted, “Well, I’m not smelling anything. Their
eyes are clear as hell.” The officers decided to attempt to obtain consent to a search.

       At about nine-and-a-half minutes into the traffic stop, the two officers,
accompanied by a third officer who had responded separately to the scene, returned
the driver’s licenses to Adams and his passenger. One officer then asked Adams if
he “would like to step out for a second.” Adams complied, and the officer asked,
“I’m going to check you for weapons. Do you have anything on you that will hurt
me?” Adams responded, “I have a gun.” At that point, the officers placed Adams in
handcuffs but advised him that he was not under arrest. The officers proceeded to


      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa, adopting the report and recommendation of the
Honorable Jon S. Scoles, United States Magistrate Judge for the Northern District of
Iowa.
      2
       A “blunt” is a cigar or cigarette that has been hollowed out and refilled with
marijuana.

                                          -2-
search the vehicle and discovered the firearm. Adams subsequently admitted to
having smoked marijuana earlier that day.

        Adams moved to suppress the evidence obtained from the search, arguing, inter
alia, that the officers violated the Fourth Amendment by unreasonably extending the
traffic stop and asking him to step out of the vehicle after they had returned his
driver’s license. The district court denied the motion, holding that any extension of
the lawful stop was a de minimis intrusion that did not violate the Fourth
Amendment.3 Adams now appeals.

        “With regard to a district court’s ruling on a motion to suppress, we review the
findings of fact for clear error and legal conclusions de novo.” United States v.
Mohamed, 600 F.3d 1000, 1004 (8th Cir. 2010). Where a traffic stop is justified, a
law enforcement “officer may conduct an investigation that is reasonably related in
scope to the circumstances that initially justified the stop.” United States v.
Bracamontes, 614 F.3d 813, 816 (8th Cir. 2010). To be sure, a “constitutionally
permissible traffic stop can become unlawful . . . if it is prolonged beyond the time
reasonably required to complete its purpose.” Id. (quoting United States v. Peralez,
526 F.3d 1115, 1119 (8th Cir.2008)) (internal quotation marks omitted). However,
an intrusion that “occurs after a very short lapse of time from when the purpose of the
traffic stop has been completed . . . is a de minimis intrusion, and therefore, under the
general rule of reasonableness, the stop does not violate the Fourth Amendment.”
Mohamed, 600 F.3d at 1005. For example, we have held that detaining a driver for
two minutes, see United States v. Martin, 411 F.3d 998, 1002 (8th Cir. 2005), or four
minutes, see United States v. Alexander, 448 F.3d 1014, 1017 (8th Cir. 2006), after
the completion of a lawful traffic stop for the purpose of conducting a canine drug
sniff are de minimis intrusions.


      3
       Adams also asserted several other Fourth Amendment challenges in his motion
to suppress, but he does not appeal the district court’s rejection of those challenges.

                                          -3-
       Here, there is no dispute that the stop was unduly prolonged, if at all, only
when the officers asked Adams if he would like to step out of the vehicle after his
driver’s license had been returned. Adams does not challenge the district court’s
finding that, after the conclusion of the traffic stop, the additional delay “was only a
matter of seconds.” Such a de minimis intrusion after the completion of a lawful
traffic stop is not an unreasonable seizure for purposes of the Fourth Amendment.
See United States v. Robinson, 455 F.3d 832, 833-34 (8th Cir. 2006) (holding that,
assuming that a traffic stop ended when the defendant was issued a warning for the
traffic violation, further questioning by law enforcement that “lasted only a few
minutes” was at most “a de minimis intrusion that did not constitute an unreasonable
seizure within the meaning of the Fourth Amendment”). The fact that Adams, unlike
the driver in Robinson, was asked if he would like to step out of the vehicle does not
increase the intrusiveness of this brief delay beyond a de minimis level. Cf.
Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977) (“We think this additional
intrusion [an order to get out of the car] can only be described as de minimis. The
driver is being asked to expose to view very little more of his person than is already
exposed.”).

      Accordingly, we affirm the denial of the motion to suppress.
                     ______________________________




                                          -4-